Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 06/27/22. Claims 8 and 11 are currently pending in the application, with claims 1-7, 9-10, and 12-22 having being cancelled.  Accordingly, claims 8 and 11 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s arguments with respect to 102(a)(1) rejection of claim 8 over Share have been fully considered.  Applicant argues that the claim as presently amended recite sublingual administration at once daily bedtime less than 5 mg of cyclobenzaprine along with a pharmaceutically acceptable carrier.  Specifically, Applicant makes reference to Appendix A that teaches that the average body mass globally is 26 kg and thus Share’s effective amount would be 6.2 mg to 24.8 mg/kg day of cyclobenzaprine sale, which is above the amended claims less than 5 mg of cyclobenzaprine.  Moreover, Applicant argues that the Share patent developed an FDA approved cyclobenzaprine HCL tablet that is taught to be administered 3x day as a 5mg or 10 mg table which totals 15 mg/day or 30 mg/day.  Appellant also argues that for children, Share recites a dosage range of 0.05 to 5 mg/day, however the safety and effectiveness of Flexeril in pediatric patients below 15 years of age have not been established indicating a therapeutically effective amount of cyclobenzaprine for children is unknown.  Finally, Applicant argues that Share teaches oral, rectal, and parenteral route of administration and never suggested sublingual administration. 

Such arguments are however not found persuasive as the Examiner contends that applicant is arguing the amended claims.  It is noted that the features upon which applicant relies (i.e., sublingual administration wherein cyclobenzaprine is less than 5 mg) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Given that the examiner has yet to examine the claims, such arguments are moot.  However, even if arguendo Share did not explicitly teach cyclobenzaprine in an amount less than 5mg, applicant’s own arguments make such recitation irrelevant as Share teaches treatment in kids (who are not adult and thus less than 62 kg) and thus would have been administered cyclobenzaprine in an amount less than 5 mg since children weigh less than an adult.  Moreover, the examiner reminds applicant that administration of cyclobenzaprine would be within the purview of the skilled artisan who would be apprised of how and what to administer to a patient in order to result in therapeutic effects.  In fact, Share explicitly recites that the optimal dosage amount depends on the dosage form being used, the type and severity of the condition being treated, and on factors of the patient which may influence response to the drug (i.e. including weight, sex, age, disease or condition etc… of patient; see col. 3).  Consequently, one skilled in the art would have indeed found it obvious to adjust the dosage form and/or concentration depending on the patient or condition to be treated and would be apprised of the proper dosage amount during routine experimentation.  
While Share does not teach sublingual administration, the examiner again reiterates that sublingual administration of drugs is well-known in the pharmaceutical arts wherein sublingual administration is known to provide various advantages including quick absorption with small amounts and higher drug level in the bloodstream since it avoids first-pass metabolism.  In fact, in patients with muscle spasticity, one skilled in the art would have known that such patients would be in need of immediate relief from stiffness and pain and thus a sublingual route would have been selected for its small dosage requirement that avert any side effects and its fast absorption to induce quick and effective results. 
Nonetheless, given that applicant has amended the claims, the 102(a)(1) rejection over Share is hereby withdrawn.  

Applicant’s arguments with respect to the 103(a) rejection over Share in view of Kemstro Data Sheet have been fully considered.  Applicant argues that Kemstro Data Sheet refers to other muscle relaxants, similar to cyclobenzaprine, that can be provided as an orally dissolving tablet.  Applicant however argues that to advance prosecution, claims 20-22 are now cancelled and the remaining claims are now amended to sublingual administration.  Such arguments are again not found persuasive as the Examiner contends that the claims did not specifically require sublingual administration.  Thus, such arguments are moot.  As previously argued, formulating a sublingual formulation is well within the purview of the skilled artisan and would be done so during routine experimentation if the desire is to obtain a dosage form that is fast-absorbing with small dosage amount.  Since applicant has yet to demonstrate the unexpected results obtained when the drug is administered sublingually as compared to other routes of administration and given that sublingual administration is well known in the pharmaceutical arts, the examiner maintains that it would have been obvious to one skilled in the art to formulate a sublingual dosage route if the desire is for fast absorption.  
However, given that applicant has amended the claims, the 103(a) rejection of claims 11 and 20-22 is hereby withdrawn.   

For the foregoing reasons, the rejections of record are hereby withdrawn.  However, in view of applicant’s amendment, the following modified 103 (a) Final rejection is being made.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Share, N. N. (U.S. 3,882,246, previously cited) in view of Katz et al. (Journal of the American Pharmaceutical Association, 1955, Vol. XLIV, No. 8, pgs. 472-476).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Share teaches a pharmaceutical composition providing a dosage unit from 1 to 20 mg of cyclobenzaprine and salts thereof useful as a skeletal muscle relaxant and to a method of treating muscular spasm and other similar muscular disorders associated with or caused by injury or arising spontaneously with no known cause by the administration of a pharmaceutical composition containing cyclobenzaprine or a salt thereof as one of the active ingredients (see abstract).  Additionally, Share teaches that muscle spasm or spasticity and related disorders involve muscle hyperactivity or increase in muscle tone and that such muscle disorders involve the spasticity of cerebral origin (i.e. brain origin) which may be due to a brain injury or tumor (see col. 1, lines 20-24).  Importantly, Share teaches that other clinic al disorders involving tonic skeletal muscular hyperactivity are Parkinson’s disease especially characterized by muscular spasticity and muscular rigidity and which may be of traumatic origin (see col. 1, lines 27-31). Thus, the object of the present invention is to provide a method for treating clinical disorders involving muscle hyperactivity such as muscle spasm and muscle spasticity by the administration of an effective dose of cyclobenzaprine (see col. 1, lines 50-65).  Additionally, Share teaches that afflicted patients can be administered compositions in unit dosage form comprising from 1 to 20 mg of cyclobenzaprine or acid addition salt thereof (see col. 2, lines 4-13).  Additionally, Share teaches that the compositions of the present invention can be provided in unit dosage form as tablets, pills, capsules, powders, granules, sterile parenteral solutions or suspensions or the like  and further combined with a pharmaceutical carrier (see col. 2, lines 33-45). Share also teaches that the optimal dosage amount depends on the dosage form being used, the type and severity of the condition being treated, and on factors of the patient which may influence response to the drug (i.e. including weight, sex, age, disease or condition etc… of patient; see col. 3).  Consequently, one skilled in the art would have indeed found it obvious to adjust the dosage form and/or concentration depending on the patient or condition to be treated and would be apprised of the proper dosage amount during routine experimentation
                                                              	
	Share does not specifically teach that cyclobenzaprine is formulated for sublingual once daily at bedtime administration.  

Katz et al. teach a study conducted for sublingual application wherein solutions of drugs were sublingually administered to anesthesized animals in order to see if sublingual route of administration was feasible for several drugs which has been used mostly by the parenteral route (see abstract and pg. 472).  Additionally, Katz teaches that the compounds tested were alkaloids used in neurology and surgery as muscle relaxants and neurovegetative blocking agents (see pg. 472).  Importantly, Katz demonstrated that large amounts of the aforementioned compounds failed to exert any effect sublingually (pg. 473, right col.) while subliminal therapeutic doses were found to affect muscles in spasm and to produce slow, mild adrenergic blockade (see pg. 474 and pg. 475, right col.).   


While Share and Katz are silent to nighttime administration the examiner contends that because spasticity can cause sleep disturbances and pain, it would have been obvious to one skilled in the art to administer the sublingual dose of cyclobenzaprine at bedtime to avert any sleep disturbances or pain caused by the disorder and ensure that the patient is able to sleep soundly and pain-free.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the composition of Share as an sublingual dosage form since Katz teaches that other muscle relaxants similar to cyclobenzaprine can be formulated as a sublingual dosage form that produces slow, mild adrenergic blockade.  Given the teachings of Share and Katz, one of ordinary skill would have been motivated to formulate the composition of Share as a sublingual dosage form with the reasonable expectation of providing a composition that is effective in treating muscle spasticity in traumatic injury and that can rapidly dissolve.  

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/13/2022